UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-7085



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID J. MERRITT,

                                             Defendant - Appellant.



                              No. 06-7086



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID J. MERRITT,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge.  (4:97-cr-00043; 4:01-cv-00016; 4:98-cr-00006;
4:01-cv-00015)


Submitted: October 17, 2006                 Decided: October 23, 2006
Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David J. Merritt, Appellant Pro Se. Michael R. Smythers, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            David J. Merritt seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) and 18 U.S.C.

§ 3582(c)(2) (2000) motions and his motions for reconsideration of

the denial of his § 2255 motion.             Because the motions sought to

attack sentences in two criminal proceedings, the district court

recorded the motions in two separate cases, but dealt with them in

an identical manner.     The district court docketed Merritt’s notice

of appeal in both cases, and the two appeals from identical

district court orders have been consolidated in this court.

            The orders denying the § 2255 motion and the motions for

reconsideration are not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Merritt has not




                                     - 3 -
made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss this portion of the appeals.

              Regarding the denial of Merritt’s § 3582 motion, we have

reviewed the record and found no reversible error. Accordingly, we

affirm the relevant portion of the district court’s order for the

reasons stated by the district court.            United States v. Merritt,

No. 4:97-cr-00043; 4:01-cv-00016; 4:98-cr-0006; 4:01-cv-00015 (E.D.

Va. Mar. 22 & Apr. 27, 2006).              We deny Merritt’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                     - 4 -